Per Curiam:
The notice of appeal served herein was in time. The statutes relating to the Board of Claims existing in 1897 provided (Laws 1883, chap. 205, § 10, as amd. by Laws 1896. chap. 451); “ The appeal must be taken within thirty days after the service of notice of the final award or order of the board.11 It also provided (§ 3, as arad, by Laws of 1888, chap. 365); “Said board shall have authority to establish rules for its government; and the forms and methods of procedure before it.11 The rules established by said board provided; “Appeals from final order or award of the Board in any claim must be taken .within thirty days after service of such final order or award.11 The letters written by the clerk of the Board of Claims to the attorney for the claimant . herein did not amount to a service of the final order or award. Motion should be denied, with ten dollars costs. All concurred.